Citation Nr: 1719717	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  08-07 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This matter was previously remanded by the Board for additional development in February 2012 and February 2014.  


FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's service-connected disabilities precluded him from maintaining substantially gainful employment consistent with his educational and occupational background prior to April 29, 2010.

2.  The most probative evidence of record does not demonstrate that it is at least as likely as not that any of the Veteran's service-connected disabilities other than posttraumatic stress disorder (PTSD) precluded him from maintaining substantially gainful employment consistent with his educational and occupational background from April 29, 2010 to the present.


CONCLUSION OF LAW

The criteria for assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service- connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

It is the established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The Court has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 36 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the Veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341.
Prior to April 29, 2010

Based upon the Veteran's application for Social Security Administration (SSA) disability benefits and his VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability, he last worked in November or December 2006.  During the period from November 2006 and through April 28, 2010, the Veteran was service-connected for bilateral sensorineural hearing loss 40 percent, PTSD at 30 percent, and tinnitus at 10 percent, for a combined evaluation of 60 percent.  Therefore, the Veteran did not meet the schedular requirements for a TDIU, which requires a combined rating of 70 percent or more.  Nevertheless, the Board must consider whether the Veteran's service-connected disabilities prevent him from being able to secure and follow a substantially gainful occupation, in order to determine whether referral for an extraschedular TDIU is appropriate.  38 C.F.R. § 4.16(b).

In the Veteran's application for disability benefits from the SSA, he explained that he was not able to return to work after breaking his leg on November 18, 2006.  The Veteran is not service-connected for any disability of the legs, meaning that the Board cannot consider the broken leg when determining whether the Veteran is entitled to an extraschedular referral for a TDIU.  A psychiatric assessment was conducted by the SSA in August 2007.  The examiner noted the Veteran's hearing loss, but found that his hearing was adequate to complete the tasks of the assessment.  The examiner found that the Veteran was likely to have mild difficulty understanding and remembering simple one and two-step instructions, as well as mild difficulty sustaining attention to carry out tasks in a work setting, mild impairment in his ability to respond appropriately to supervisors and co-workers, and mild to moderate difficulty dealing with work pressures in general and specifically with having deadlines or quotas or dealing with rapid change.  An examination from later that month concluded that the Veteran had mild restriction of activities of daily living, mild difficulties in maintaining social functioning, and mild difficulties in maintaining concentration, persistence, or pace.  The examiner concluded that there was no evidence of severe functional limitations due to mental issues alone.  A November 2007 psychiatric review also concluded that the Veteran's psychiatric impairments are not severe, resulting in mild limitations in restriction of activities of daily living, maintaining social functioning, and maintaining concentration, persistence, or pace.  A December 2007 functional capacity assessment found that the Veteran's hearing loss did not limit his ability to work.  Ultimately, the SSA found that the Veteran was disabled primarily due to the non-service-connected tibia fracture.  

An August 2007 VA audio examination found that the Veterans' bilateral hearing loss and tinnitus should have no significant impact on his ability to perform either physical or sedentary employment.  The examiner opined that while the Veteran does demonstrate significant bilateral hearing loss, hearing loss is rarely disabling to the point of being unable to work in any capacity, and that completely deaf individuals work.  The examiner explained that although the Veteran's hearing loss made communicating with co-workers more difficult, the Veteran denied any adverse effect on his ability to complete his mail route.  A general August 2007 VA examination also found no significant effects on the Veteran's usual occupation.

A September 2008 VA psychiatric examination stated that the Veteran was unemployed because of the non-service-connected leg fracture.  The Veteran did not contend that his unemployment was due to his mental disorder's effects.  The examiner found that there was not total occupational and social impairment due PTSD, and that his PTSD did not result in deficiencies in the area of work.

In February 2008, the Veteran wrote that PTSD was a factor when he retired.  However, the standard for TDIU is that service-connected disabilities alone cause the Veteran to be unable to obtain or maintain substantially gainful employment, not that they were merely a factor.  The record does not reflect that this standard has been met.  Both VA and SSA examiners consistently found that his hearing loss, tinnitus, and PTSD did not significantly limit his ability to work.  Although an April 2010 VA treatment record indicates that the Veteran left one employment situation as a manager because he started withdrawing due to his nerves, he went on to find work for many years at the postal office.  The Veteran continued to work at the postal office in spite of his service-connected disabilities until he experienced the non-service-connected tibia fracture, and has consistently attributed his retirement that fracture.  Although the April 2010 VA treatment note indicated that the Veteran desired to return to part-time employment if his mental health symptoms improve, the record does not contain a finding that his mental health symptoms prevented him from obtaining substantially gainful employment prior to April 29, 2010.  On the contrary, both SSA and VA examiners have found that the Veteran's service-connected disabilities did not significantly limit his ability to work.  Therefore, referral for an extraschedular consideration is not appropriate.

April 29, 2010 to the Present

In this case, the Veteran has been assigned a 100 percent rating for PTSD effective April 29, 2010.  

Specifically, a May 2010 rating decision assigned a temporary 100 percent rating from April 29, 2010 through June 30, 2010 due to hospitalization for PTSD, and a December 2010 rating decision assigned a 100 percent rating for PTSD effective July 1, 2010.  Where, as in this case, a 100 percent or total rating has been assigned, the issue of entitlement to a TDIU is rendered moot unless the circumstances of the case are such that the holding in Bradley v. Peake, 22 Vet. App. 280 (2008) is applicable.  In Bradley, the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability other than that which was the basis for the 100 percent schedular rating may form the basis for an award of special monthly compensation.  Id.  Therefore, entitlement to a TDIU during the period from April 29, 2010 to the present based upon a disability other than PTSD is for consideration.

The Veteran is service-connected for bilateral sensorineural hearing loss at 40 percent, tinnitus at 10 percent, gastroesophageal reflux disease (GERD) at 10 percent effective October 31, 2013, and hypertension rated as noncompensable effective October 31, 2013.  None of these disabilities meets the schedular requirement of 60 percent or more to be the sole basis of a TDIU claim.  38 C.F.R. § 4.16(a).  Nonetheless, the Board will consider whether extraschedular referral is appropriate.

January 2016 VA examinations found that the Veteran's hypertension and esophageal conditions did not impact his ability to work.  There is no indication in the record that the Veteran's bilateral hearing loss and tinnitus have worsened to the point of invalidating the August 2007 examination finding that these disabilities should have no significant impact on his ability to perform either physical or sedentary types of employment.  The record does not reflect that any of the Veteran's service-connected disabilities, aside from PTSD, are so severe as to make the Veteran unemployable.  Therefore, extraschedular referral is not appropriate.

The preponderance of the evidence of record does not demonstrate that the Veteran's service-connected disabilities alone or in combination prior to April 29, 2010, or any one service-connected disability other than PTSD from April 29, 2010 to the present, prevent the Veteran from obtaining or maintaining substantially gainful employment consistent with his educational and occupational background.  There is no doubt to be resolved, and the claim of entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  While the VCAA notice letters mistakenly uses the criteria for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), rather than the criteria for a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), the communications from the Veteran's representative demonstrates actual knowledge of the relevant criteria.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the duty to notify is satisfied.   


ORDER

Entitlement to a TDIU is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


